                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                EASTERN DIVISION

OSCAR FERNANDEZ INDIVIDUALLY AND AS
ADMINISTRATOR OF THE ESTATE OF ISIDRO
FERNANDEZ,

              PLAINTIFF,

    V.
                                                     Case No. 6:20-CV-02079-LRR-KEM
TYSON FOODS, INC., TYSON FRESH MEATS,
INC., JOHN H. TYSON, NOEL W. WHITE, DEAN
BANKS, STEPHEN R. STOUFFER, TOM
BROWER, TOM HART, CODY BRUSTKERN,
JOHN CASEY, AND BRET TAPKEN, AND JAMES
HOOK,.

              DEFENDANTS.


                        FIRST SECOND AMENDED COMPLAINT


                                       INTRODUCTION
         1.   This case arises from Tyson Foods’ fraudulent misrepresentations, gross

negligence, and incorrigible, willful and wanton disregard for worker safety at its pork

processing facility in Waterloo, Iowa (the “Waterloo Facility”). Despite an uncontrolled Covid-

19 outbreak, Tyson required its employees to work long hours in cramped conditions. Moreover,

despite the danger of COVID-19, Tyson failed to provide appropriate personal protective

equipment and failed to implement sufficient social distancing or safety measures to protect

workers from the outbreak. As a result, Isidro Fernandez and more than 1,000 other Tyson

employees were infected with COVID-19 at the Waterloo Facility.

                                           PARTIES
         2.   Plaintiff Oscar Fernandez is the duly appointed Administrator of the Estate of his

deceased father, Isidro Fernandez.



    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 1 of 32
       3.      At all relevant times, Isidro Fernandez was a Tyson Foods employee working at

the Waterloo Facility. He died on April 26, 2020 from complications of COVID-19.

       4.      Plaintiff’s injuries arose out of and in the course of Isidro Fernandez’s

employment with Tyson Foods.

Defendant Tyson Foods
       5.      Defendant Tyson Foods, Inc. is the largest meat processor in the United States.

       6.      Tyson Foods, Inc. is a Delaware Corporation, with its principal place of business

in Springdale, Arkansas.

       7.      As a corporation, Tyson Foods, Inc. can act only through its agents, including its

employees, officers, and directors.

       8.      Tyson Foods, Inc. is vicariously liable for its agents’ acts and omissions within

the course and scope of their agency.

       9.      Defendant Tyson Fresh Meats, Inc. is a Delaware Corporation, with its principal

place of business in Springdale, Arkansas.

       10.     As a corporation, Tyson Fresh Meats can act only through its agents, including its

employees, officers, and directors.

       11.     Tyson Fresh Meats is vicariously liable for its agents’ acts and omissions within

the course and scope of their agency.

       12.     Tyson Fresh Meats is a wholly owned subsidiary of Tyson Foods, Inc.

(collectively “Tyson Foods” or “Tyson”).

Executive Defendants
       13.     Defendant John H. Tyson is the Chairman of Tyson Foods, Inc.

       14.     Defendant Noel W. White is the Chief Executive Officer of Tyson Foods, Inc.

       15.     Defendant Dean Banks is the President of Tyson Foods, Inc.


             FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 2 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 2 of 32
        16.     Defendant Stephen R. Stouffer is the President of Tyson Fresh Meats, Inc.

        17.     Defendant Tom Brower is Senior Vice President of Health and Safety for Tyson

Foods, Inc.

        18.     Hereinafter John H. Tyson, Noel W. White, Dean Banks, Stephen R. Stouffer, and

Tom Brower, will be collectively referred to as the “Executive Defendants.”

Supervisory Defendants
        19.     Defendant Tom Hart is the plant manager of the Tyson Waterloo Facility. He is

required to be familiar with all aspects of the Waterloo Facility and to identify potential safety

hazards.

        19.20. Defendant James Hook is the human resources director of the Tyson Waterloo

Facility.

        20.21. Defendant Bret Tapken is the Safety Lead of the Tyson Waterloo Facility. He is

required to be familiar with all aspects of the Waterloo Facility and to identify potential safety

hazards.

        21.22. Defendants Cody Brustkern and John Casey hold upper-level management

positions at the Tyson Waterloo Facility.

        22.23. Hereinafter Tom Hart, James Hook, Bret Tapken, Cody Brustkern, and John

Casey will be collectively referred to as the “Supervisory Defendants.”

        23.24. The Supervisory Defendants are required to be familiar with all aspects of the

Waterloo Facility and to identify potential safety hazards.




              FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 3 OF 32
     Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 3 of 32
                                           JURISDICTION AND VENUE

           24.25. The District Court for Black Hawk County, Iowa has jurisdiction over the

Defendants because the acts and omissions giving rise to the Plaintiff’s claims occurred in Black

Hawk County, Iowa.1

           25.26. Plaintiff certifies, pursuant to IA Code § 619.18, that this action meets applicable

jurisdictional requirements for amount in controversy.

           26.27. Venue is proper under IA Code § 616.18 because Plaintiff sustained injuries and

damages in Black Hawk County.

                                FACTS COMMON TO ALL CAUSES OF ACTION
The Pandemic
           27.28. COVID-19 is an infectious respiratory disease caused by a novel coronavirus

(hereinafter “COVID-19” or “the virus”).

           28.29. COVID-19 is highly contagious.

           29.30. COVID-19 can result in serious, long-term health complications and has resulted

in more than 123,000 reported deaths in the United States to date.

           30.31. Among these serious health complications, COVID-19 can cause inflammation in

the lungs, clogging the air sacs in the lungs, limiting the body’s oxygen supply and blood clots,

organ failure, liver damage, intestinal damage, heart inflammation, neurological malfunction,

and acute kidney disease.

           31.32. The virus primarily spreads from person to person through respiratory droplets

produced when an infected person coughs or sneezes.

           32.33. Spread is more likely when people are in close contact with one another (i.e.,

within 6 feet).


1
    Plaintiff filed this action in the District Court for Black Hawk County, Iowa and Defendants improperly removed


                 FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 4 OF 32
        Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 4 of 32
         33.34. The virus can be spread by people who are asymptomatic, pre-symptomatic, or

mildly symptomatic.

         34.35. Distinctive factors that affect workers’ risk for exposure to COVID-19 in meat

processing facilities include distance between workers, duration of contact and type of contact

between workers.

         35.36. The best way to prevent infection and illness is to avoid being exposed to the

virus.

         36.37. The first known COVID-19 outbreak occurred in Wuhan, Hubei province,

People’s Republic of China (“China”).

         37.38. Tyson Foods has extensive operations and business interests in China, and one of

its subsidiaries operates a facility in Hubei province.

         38.39. Tyson Foods has been focused on COVID-19 since January 2020 when it formed

a “company coronavirus task force.” Tyson formed this task force after observing the impact of

COVID-19 on its China operations.

         39.40. In January, nearly all of Tyson’s operations in China were affected by the

COVID-19 outbreak. By February, Tyson halted operations at some facilities in China and

reduced operations at others.

         40.41. On January 11, 2020, Chinese state media reported its first known death from

COVID-19; Japan, South Korea, and Thailand reported confirmed cases by January 20, 2020;

and the United States reported its first case on January 21, 2020.

         41.42. On January 31, the United States Department of Health and Human Services

declared a national public health emergency.

         42.43. On March 8, three COVID-19 cases were reported in Iowa.




              FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 5 OF 32
     Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 5 of 32
       43.44. On March 9, Iowa Governor Kim Reynolds issued a Proclamation of Disaster

Emergency in response to the COVID-19 outbreak.

       44.45. On March 11, the World Health Organization declared the COVID-19 outbreak a

global pandemic.

       45.46. On March 13, President Donald Trump declared a National Emergency in

response to the COVID-19 outbreak.

       46.47. On or about March 13, Tyson Foods suspended all U.S. commercial business

travel, forbid all non-essential visitors from entering Tyson offices and facilities, and mandated

that all non-critical employees at its U.S. corporate office locations work remotely.

       47.48. On March 17, Governor Reynolds proclaimed a State of Public Health Disaster

Emergency for the State of Iowa.

       48.49. On March 17, COVID-19 cases were confirmed in Black Hawk County.

       49.50. On March 24, President Trump approved a major disaster declaration for the State

of Iowa in response to the COVID-19 outbreak.

COVID-19 Outbreak at the Waterloo Facility
       50.51. The Waterloo Facility is Tyson’s largest pork plant in the United States. The

facility employs approximately 2,800 workers who process approximately 19,500 hogs per day.

       51.52. By late-March, the Executive Defendants and Supervisory Defendants were aware

that COVID-19 was spreading through the Waterloo Facility.

       52.53. Tyson Foods has been focused on COVID-19 since January when it formed a

“company coronavirus task force.” On information and belief, Tyson formed this task force after

observing the impact of COVID-19 on its China operations.




             FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 6 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 6 of 32
       53.54. On information and belief, by late-March or early-April, Tyson Foods executives

and supervisors or managers at the Waterloo Facility were aware that COVID-19 was spreading

through the plant.

       54.55. On April 3, 2020, the CDC recommended that all Americans wear face coverings

in public to prevent asymptomatic spread of COVID-19.

       56.       Tyson Foods did not provide its workers at the Waterloo Facility with sufficient

face coverings, respirators, or other personal protective equipment.

       55.57. In April, one or more Tyson representatives told USDA Food Safety Inspectors

entering the Waterloo Facility to not wear masks because it would “send the wrong message” to

the workforce.

       56.58. Tyson Foods did not implement or enforce sufficient social distancing measures

at the Waterloo Facility.

       57.59. The Executive Defendants and Supervisory Defendants had advance notice of the

danger COVID-19 posed to workers.

       58.60. In March, COVID-19 outbreaks occurred at Tyson plants in’s Columbus Junction

plant and Camilla, plant (in Georgia). Four Tyson employees at the Camilla plant died from the

virus and two employees at the Columbus Junction facility died.

       59.61. Waterloo employees were ordered to deliver parts to the Columbus Junction plant

during the Columbus Junction outbreak. These employees did not quarantine and were not

tested for COVID-19 when they returned to the Waterloo Facility.

       60.62. On or about April 6, 2020, Tyson temporarily suspended operations at its

Columbus Junction plant after more thanapproximately two dozen employees tested positive for




             FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 7 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 7 of 32
COVID-19. Consequently, a portion of the hogs that would have been processed at Columbus

Junction were redirected to the Waterloo Facility.

       61.63. In March and April, Packers Sanitation Services Incorporated (PSSI) employees

moved back-and-forth between Columbus Junction and the Waterloo Facility. PSSI employees

arriving from Columbus Junction did not quarantine and were not tested for COVID-19 prior to

entering the Waterloo Facility.

       62.64. By the time COVID-19 was detected at the Waterloo Facility, the Executive

Defendants were fully informed of prior and ongoing outbreaks at Tyson facilities in China,

Columbus Junction, and Camilla.       At a minimum, the Supervisory Defendants were well

informed of the Columbus Junction outbreak.

       63.65. On or about April 6, 2020, Tyson Foods installed temperature check stations to

scan persons entering the Waterloo Facility for fever. Tyson knew or should have known these

temperature checks did not function as designed and workers taking certain medications could

lower their temperatures prior to coming to work and pass through even if they were ill.

       64.66. The Supervisory Defendants did not require truck drivers and subcontractors

(such as PSSI employees) to have their temperatures checked before entering the Facility.

       65.67. In late-March or early-April, the Supervisory Defendants and most managers at

the Waterloo Facility started avoiding the plant floor because they were afraid of contracting the

virus. Consequently, as the virus spread through the plant, the Supervisory Defendants and other

managers increasingly delegated managerial authority and responsibilities to low-level

supervisors with no management training or experience.

       66.68. In March and April the Supervisory Defendants cancelled regularly scheduled

safety meetings.




             FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 8 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 8 of 32
         67.69. Even after learning of positive COVID-19 tests within the Waterloo Facility, the

Supervisory Defendants directed supervisors to deny knowledge of COVID-19 cases at the plant.

         68.70. Consequently, in March and April supervisors—at the direction of the

Supervisory Defendants—falsely denied the existence of “confirmed cases” or “positive tests”

within the Waterloo Facility.

         69.71. In April, the Supervisory Defendants falsely told workers they had a

responsibility to keep working in order to ensure Americans don’t go hungry.

         72.     In April, the Supervisory Defendants falsely told workers that they would be

notified if they had been in close contact with a co-employee with a confirmed diagnosis of

COVID-19.

         73.     Many of Tyson’s Waterloo employees are refugees and immigrants who speak

and comprehend little or no English.

         74.     Tyson employs a large number of interpreters to communicate with these non-

English speaking employees.

         75.     In early-April, Tom Hart, James Hook and other Tyson officials summoned all

interpreters at the plant to attend a closed-door meeting concerning COVID-19.

         76.     During this closed-door meeting, Mr. Hart and Mr. Hook directed the interpreters

to tell non-English speaking employees: “everything is fine,” and there is no outbreak at the

plant.

         77.     During this closed-door meeting, Mr. Hart and Mr. Hook directed the interpreters

to tell non-English speaking employees: there are “no confirmed cases,” and the Black Hawk

County Health Department had “cleared” the plant.

         78.     During this closed-door meeting, Mr. Hart and Mr. Hook explicitly forbid




               FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 9 OF 32
     Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 9 of 32
interpreters from discussing COVID-19, except for the foregoing directives (set forth in the two

preceding paragraphs).

       79.       At the time Mr. Hart, Mr. Hook and other Tyson officials directed interpreters to

tell non-English speaking employees that there were “no confirmed cases” at the plant, there

were, in fact, confirmed COVID-19 cases at the plant.

       80.       At the time Mr. Hart, Mr. Hook and other Tyson officials directed interpreters to

tell non-English speaking employees that the Black Hawk County Health Department

had “cleared” the plant, the Black Hawk Health Department had not, in fact, “cleared” the plant.

       81.       Around the time Mr. Hart, Mr. Hook and other Tyson officials directed

interpreters to tell non-English speaking employees that the Black Hawk Health Department

had “cleared” the plant, Black Hawk County officials were, in fact, urging Tyson to close the

Waterloo Facility to protect workers and the surrounding community from the COVID-19

outbreak at the plant.

       82.       Tyson officials held at least three of these closed-door meetings during the first

three weeks of April.

       83.       Most interpreters were removed from the plant floor after the first of these closed-

door meetings.

       70.84. On April 10, 2020, Black Hawk County Sherriff Tony Thompson and Black

Hawk County health officials visited the Waterloo Facility.

       71.85. According to Sherriff Thompson, working conditions at the Waterloo Facility

“shook [him] to the core.” Workers were crowded elbow to elbow; most without face coverings.

       72.86. Sheriff Thompson and other local officials lobbied Tyson to close the plant, but

the company refused.




             FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 10 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 10 of 32
          73.87. Around this time, Defendant Tom Hart, the Plant Manager of the Waterloo

Facility, organized a cash buy-in, winner-take-all betting pool for supervisors and managers to

wager how many employees would test positive for COVID-19.

          74.88. On the night of April 12, 2020, nearly two-dozen Tyson employees were admitted

to the emergency room at MercyOne Waterloo Medical Center.

          75.89. On April 14, Black Hawk County officials asked Tyson to temporarily shut down

the Waterloo plant due to the outbreak of positive cases and the risks to Tyson employees and

the community. Again, the company refused. On April 16, 2020, Tyson company officials

publicly denied a COVID-19 outbreak at the Waterloo Facility.2

          76.90. On or about April 17, 2020, twenty local elected officials sent a letter to Tyson

Foods imploring the company to take steps “to ensure the safety and well-being of Tyson’s

valuable employees and our community” and to “voluntarily cease operations on a temporary

basis at [the] Waterloo Facility so that appropriate cleaning and mitigation strategies can take

place.”

          77.91. On or about April 19, Iowa state lawmakers filed an OSHA complaint against

Tyson Foods after Waterloo employees complained of unsafe working conditions amid the

coronavirus pandemic. The complaint alleged: at least one Tyson employee had informed

Waterloo health care providers that he or she had been transferred to the Waterloo Facility from

Tyson’s Columbus Junction plant, which had closed due to a COVID-19 outbreak; workers did

not have sufficient personal protective equipment; social distancing measures were not being

implemented or enforced on the plant floor or in employee locker rooms; nurses at the Waterloo

Facility lacked sufficient medical supplies and were unable to accurately conduct temperature
2
  See https://wcfcourier.com/business/local/tyson-workers-say-they-work-sick-clinic-seeing-
tons-of-covid-19/article_965e046b-f4e8-5c57-99dd-2b9938734909.html


              FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 11 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 11 of 32
checks; and because of language barriers, non-English speaking employees mistakenly believed

they could return to work while sick.

          78.92. Tyson transferred workers to the Waterloo Facility from its Columbus Junction

plant after it shut down due to a COVID-19 outbreak.

          79.93. Tyson failed to test or adequately quarantine workers from the Columbus Junction

plant before allowing them to enter the Waterloo Facility.

          94.     The Supervisory Defendants permitted or encouraged sick and symptomatic

employees and asymptomatic employees known or suspected to have been exposed to COVID-

19 to continue working at the Waterloo Facility.

          80.95. At least one worker at the facility vomited on the production line and

management allowed him to continue working and return to work the next day.

          96.     The Supervisory Defendants ordered sick employees who were tested at the

Waterloo Facility to return to work and continue working until they were notified that they had

tested positive for COVID-19.

          81.97. On at least one occasion, an employee who had been tested at the Waterloo

Facility was told to keep working even after he tested positive for the virus.

          82.98. Defendant John Casey explicitly directed supervisors to ignore symptoms of

COVID-19. Mr. Casey told supervisors they had to show up to work, even if they were

exhibiting symptoms of COVID-19, and he directed supervisors to make their direct reports

come to work, even if those direct reports were showing symptoms of COVID-19.

          83.99. On one occasion, Mr. Casey intercepted a sick supervisor en-route to get tested

and ordered the supervisor to get back to work, adding, “we all have symptoms—you have a job

to do.”




                FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 12 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 12 of 32
       84.100.Tyson offered $500 “thank you bonuses” to employees who turned up for every

scheduled shift for three months. This policy further incentivized sick workers to continue

coming to work.

       85.101.In March and April, supervisors and managers at the Waterloo Facility told

employees that their co-workers were sick with the flu (not COVID-19) and warned them not to

discuss COVID-19 at work.

       86.102.The Supervisory Defendants regularly downplayed the dangers of COVID-19.

For instance, John Casey regularly referred to COVID-19 as the “glorified flu” and told workers

not to worry about it because “it’s not a big deal; everyone is going to get it.”

       87.103.High-level Tyson executives began lobbying the White House for COVID-19

related liability protections as early as March and continued their lobbying efforts throughout

April. Tyson officials dined at the White House and participated in several calls with President

Trump and Vice President Pence during March and April.

       88.104.Tyson executives lobbied, or directed others to lobby, members of the U.S. House

of Representatives or the U.S. Senate for COVID-19 related liability protections.

       89.105.Tyson executives lobbied, or directed others to lobby, Iowa Governor Reynolds

for COVID-19 related liability protections.

       90.106.Tyson executives successfully lobbied, or directed others to lobby, Governor

Reynolds to issue an executive order stating that only the state government, not local

governments, had the authority to close businesses in northeast Iowa, including the Tyson

Waterloo facility.

       91.107.On or about April 20, 2020, Governor Reynolds held a conference call with the

CEO of Tyson Foods, other high-ranking Tyson officials, and Tyson lobbyist Matt Eide. On




             FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 13 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 13 of 32
information and belief, Tyson officials downplayed the seriousness of the COVID-19 outbreak at

the Waterloo Facility and exaggerated the efficacy of safety measures implemented at the

facility.

        92.108.According to Tyson Foods, the company began winding down operations at the

Waterloo Facility on April 20 because a lack of available healthy labor, but the plant did not shut

down until April 22, after the company had processed the remaining hog carcasses in its cooler.

        93.109.On April 22, 2020, Tyson Foods announced plans to indefinitely suspended

operations at the Waterloo Facility.

        94.110.On or about April 26, 2020, Tyson Foods placed a full-page advertisement in The

New York Times, Washington Post and Arkansas Democrat-Gazette entitled “A Delicate

Balance: Feeding the Nation and Keeping Our Employees Healthy,” which asserted that “the

food supply chain is breaking.” The advertisement, signed by Defendant John H. Tyson, warned

that “millions of pounds of meat will disappear from the [U.S.] supply chain” due to plant

closures and, “[a]s a result, there will be limited supply of our products available in grocery

stores” until closed facilities reopen. The advertisement stressed that Tyson had a “responsibility

to feed our nation.”

        95.111. On numerous occasions in April, Tyson executives (including Defendants John

H. Tyson, Noel W. White, Dean Banks, and Stephen R. Stouffer) and company spokespersons

(including Liz Croston and Gary Mickelson) publicly argued that it was necessary to continue

operating meat processing facilities during the pandemic (despite uncontrolled COVID-19

outbreaks at many of those facilities) in order to feed Americans.




            FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 14 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 14 of 32
        96.112.Tyson exports to China increased by 600% in the first quarter of 2020. In fact,

Tyson exported 1,289 tons of pork to China in April 2020, its largest single month total in more

than three years.

        97.113.On April 28, President Trump signed an executive order classifying meat

processing plants as essential infrastructure that must remain open. The stated purpose for the

order was to avoid risk to the nation’s food supply.

        98.114.On May 1, 2020, the human resources director of the Tyson Waterloo Facility

told local officials that the plant was weeks away from reopening; however, the plant reopened

six days later.

        99.115.The Black Hawk County Health Department has recorded more than 1,000

infections among Tyson employees—more than one third of the Tyson Waterloo workforce—

and at least 5 workers have died.

        100.116.       Dr. Nafissa Cisse Egbuonye, director of the Black Hawk County Health

Department, attributed 90% of the county’s COVID-19 cases to the Tyson Waterloo Facility.

        101.117.       A grossly disproportionate number of Tyson Waterloo workers have been

infected with COVID-19 compared to the general populations of Black Hawk County and Iowa.

        102.118.       At the time of filing this lawsuit, more than 8,500 Tyson employees have

contracted COVID-19, more than double the number for any other company, and at least 20 have

died nationwide. A grossly disproportionate number of Tyson workers have been infected with

COVID-19 compared to the general population of the United States.

        103.119.       At all relevant times, the Supervisory Defendants and Executive

Defendants individually and collectively had responsibility for Mr. Fernandez’s safety and work

conditions.




              FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 15 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 15 of 32
       104.120.        Plaintiff Oscar Fernandez, as Administrator of the Estate of Isadro

Fernandez, seeks recovery from Defendants for all damages cognizable under Iowa law

including but not limited to:

               a.      Isidro Fernandez’s pre-death physical and mental pain and suffering;

               b.      Isidro Fernandez’s pre-death loss of function of the mind and body;

               c.      Isidro Fernandez’s pre-death fright and emotional distress;

               d.      Isidro Fernandez’s pre-death medical expenses;

               e.      Pecuniary loss of accumulation to the Estate of Isidro Fernandez;

               f.      Interest on premature burial expenses; and

               g.      Past and future loss of the love, services, society, companionship, support,

                       affection, and consortium suffered by Celia Fernandez as a result of the

                       death of her husband.

               h.      Past and future loss of the love, services, society, companionship, support,

                       affection, and consortium suffered by Oscar Fernandez, Alejandro

                       Fernandez, Angelina Fernandez, Sergio Fernandez and Maria Fernandez

                       as a result of the death of their father.

                              FIRST CAUSE OF ACTION
                           CLAIMS AGAINST TYSON FOODS
      (FRAUDULENT MISREPRESENTATION, VICARIOUS LIABILITY AND PUNITIVE DAMAGES)
       105.121.        Plaintiff incorporates by reference all allegations contained in this

Complaint.

       106.122.        In March and April of 2020, Defendant Tyson Foods, through the

Supervisory Defendants and other corporate agents, made numerous false representations to

Isidro Fernandez, and other workers at the Waterloo Facility concerning: (1) the presence and

spread of COVID-19 at the facility; (2) the importance of protecting and keeping workers safe;


             FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 16 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 16 of 32
(3) the efficacy of safety measures implemented at the facility; and (4) the need to keep the

facility open to avoid U.S. meat shortages.

        107.123.      In March and April, Tyson Foods, through the Supervisory Defendants

and other agents, falsely represented to Mr. Fernandez and others workers at the Waterloo

Facility that:

                 a.   COVID-19 had not been detected at the facility;

                 b.   COVID-19 was not spreading through the facility;

                 c.   Worker absenteeism was unrelated to COVID-19;

                 d.   Sick workers were not permitted to enter the facility;

                 e.   Sick or symptomatic workers would be sent home immediately and would

                      not be permitted to return until cleared by health officials;

                 f.   Workers would be notified if they had been in close contact with an

                      infected co-worker;

                 g.   Tyson’s “top priority” is the health and safety of its “team members;”

                 h.   Safety measures implemented at the facility would prevent or mitigate the

                      spread of COVID-19 and protect workers from infection;

                 i.   The Waterloo Facility needed to stay open in order to avoid U.S. meat

                      shortages; and

                 j.   The Waterloo Facility was a safe work environment.

        108.124.      Tyson Foods knew these representations were false, and knew or should

have known that it was wrong to make such false representations.

        109.125.      These representations were material in that Mr. Fernandez would not have

continued coming to work had he been informed of the extent of the COVID-19 outbreak at the




             FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 17 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 17 of 32
Waterloo Facility.

       110.126.        Tyson intended by these false representations to deceive workers at the

Waterloo Facility, including Mr. Fernandez, and to induce them to continue working despite the

uncontrolled COVID-19 outbreak at the plant and the health risks associated with working at the

Waterloo Facility.

       111.127.        Mr. Fernandez and others accepted and relied on Tyson’s representations

as true, and were justified in doing so.

       112.128.        Tyson Foods thereby induced Mr. Fernandez and others to continue

working at the Waterloo Facility.

       113.129.        Tyson’s false representations directly and proximately caused Plaintiff’s

injuries and were a substantial factor in causing Plaintiff’s injuries.

       114.130.        Tyson Foods is vicariously liable for the culpable acts and omissions

committed by all of its agents acting within the course and scope of their agency, including but

not limited to the executives, managers and supervisors named in this Complaint.

       115.131.        Tyson Foods’ acts and omissions were grossly negligent, reckless,

intentional, and constitute willful and wanton misconduct.

       116.132.        Tyson Foods’ fraudulent misrepresentations and prolonged refusal to

temporarily close down the Waterloo Facility despite knowing that many workers at the plant

had tested positive for COVID-19 and despite knowing that COVID-19 was rapidly spreading

through the workforce at the Waterloo Facility are evidence of Tyson’s incorrigible, willful and

wanton disregard for workplace safety and culpable state of mind.

       117.133.        Tyson knowingly and intentionally prioritized profits over the health,

safety and well-being of its Waterloo employees.




             FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 18 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 18 of 32
       118.134.          Tyson’s lobbying efforts for liability protections while simultaneously

failing to sufficiently protect its workers from COVID-19 is further evidence of the company’s

incorrigible, willful and wanton disregard for workplace safety and culpable state of mind.

       119.135.          An award of punitive damages is necessary to punish Tyson Foods for its

willful and wanton disregard for workplace safety and to deter it and other similarly situated

companies from jeopardizing workers’ lives in the future.

                                   SECOND CAUSE OF ACTION
                              CLAIMS AGAINST TYSON EXECUTIVES
                           (GROSS NEGLIGENCE AND PUNITIVE DAMAGES)
       120.136.          Plaintiff incorporates by reference all allegations contained in this

Complaint.

       121.137.          At all relevant times, Tyson Foods employed the Executive Defendants in

managerial capacities.

       122.138.          At all relevant times, the Executive Defendants were acting within the

course and scope of their employment.

       123.139.          The Executive Defendants had a duty to exercise reasonable care to

prevent injuries to employees such as Isidro Fernandez.

       124.140.          The Executive Defendants were regularly briefed on positive COVID-19

cases at Tyson facilities, and they learned that the virus had been detected at the Waterloo

Facility within days of the first confirmed case.

       125.141.          The Executive Defendants breached their duty through acts and omissions

including but not limited to:

               a.        Failing to develop or implement worksite assessments to identify COVID

                         -19 risks and prevention strategies at the Waterloo plant;

               b.        Failing to develop or implement testing and workplace contact tracing of


             FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 19 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 19 of 32
               COVID-19 positive workers at the Waterloo plant;

        c.     Failing to develop and implement a comprehensive screening and

               monitoring strategy aimed at preventing the introduction of COVID-19

               into the worksite, including a program to effectively screen workers before

               entry into the workplace; return to work criteria for workers infected with

               or exposed to COVID-19; and criteria for exclusion of sick or

               symptomatic workers;

        d.     Allowing or encouraging sick or symptomatic workers to enter or remain

               in the workplace;

        e.     Failing to promptly isolate and send home sick or symptomatic workers;

        f.     Failing to configure communal work environments so that workers are

               spaced at least six feet apart;

        g.     Failing to modify the alignment of workstations, including those along

               processing lines, so that workers do not face one another;

        h.     Failing to install physical barriers, such as strip curtains, plexiglass or

               similar materials, or other impermeable dividers or partitions, to separate

               or shield workers from each other;

        i.     Failing to develop, implement or enforce appropriate cleaning, sanitation,

               and disinfection practices to reduce exposure or shield workers from

               COVID-19 at the Waterloo plant;

        j.     Failing to provide all employees with appropriate personal protective

               equipment, including face coverings or respirators;

        k.     Failing to require employees to wear face coverings;




      FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 20 OF 32
Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 20 of 32
        l.     Failing to provide sufficient hand washing or hand sanitizing stations

               throughout the Waterloo Facility;

        m.     Failing to slow production in order to operate with a reduced work force;

        n.     Failing to develop, implement or enforce engineering or administrative

               controls to promote social distancing;

        o.     Failing to modify, develop, implement, promote, and educate workers,

               including those with limited or non-existent English language abilities, on

               revised sick leave, attendance or incentive policies to ensure that sick or

               symptomatic workers stay home;

        p.     Failing to ensure that workers, including those with limited or non-existent

               English language abilities, were aware of and understood modified sick

               leave, attendance or incentive policies;

        q.     Failing to ensure adequate ventilation in work areas to help minimize

               workers’ potential exposures and failing to minimize air from fans

               blowing from one worker directly at another worker;

        r.     Failing to establish, implement, promote, and enforce a system for

               workers, including those with limited or non-existent English language

               abilities, to alert supervisors if they are experiencing signs or symptoms of

               COVID-19 or if they have had recent close contact with a suspected or

               confirmed COVID-19 case;

        s.     Failing to inform workers, including those with limited or non-existent

               English language abilities, who have had close contact with a suspected or

               confirmed COVID-19 case;




      FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 21 OF 32
Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 21 of 32
        t.     Failing to educate and train workers and supervisors, including those with

               limited or non-existent English language abilities, about how they can

               reduce the spread of, and prevent exposure to COVID-19;

        u.     Failing to encourage or require workers, including those with limited or

               non-existent English language abilities, to stay home when sick;

        v.     Failing to inform or warn workers that persons suspected or known to

               have been exposed to COVID-19 at other Tyson plants, including the

               Columbus Junction Facility, were permitted to enter the Waterloo Facility

               without adequately quarantining or testing negative for COVID-19 prior to

               entry;

        w.     Operating the Waterloo Facility in a manner that resulted in more than

               1,000 infected employees and five deaths;

        x.     Making Directing managers and supervisors to make false and fraudulent

               misrepresentations on behalf of Tyson Foods as set forth in the First Cause

               of Action above;

        y.     Failing to provide and maintain a safe work environment free from

               recognized hazards that cause or are likely to cause serious physical harm

               or death;

        z.     Failing to take reasonable precautions to protect workers from foreseeable

               dangers;

        aa.    Failing to abide by State and Federal rules, regulations, and guidance;

        bb.    Failing to abide by appropriate OSHA standards, directives, and guidance;

               and




      FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 22 OF 32
Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 22 of 32
                cc.     Failing to exercise reasonable care under all of the circumstances.

          126.142.      The Executive Defendants’ acts and omissions were grossly negligent,

reckless, intentional, and constituted willful and wanton disregard for the safety of workers.

          127.143.      The Executive Defendants engaged in gross negligence amounting to such

lack of care as to amount to wanton neglect for the safety of Tyson workers, including Plaintiff.

          128.144.      The Executive Defendants knew of the danger to be apprehended (i.e., an

uncontrolled COVID-19 outbreak at the Waterloo Facility probable to result in serious illness or

death).

          129.145.      The Executive Defendants were fully informed of prior COVID-19

outbreaks at Tyson facilities in China, Columbus Junction and Camilla, and they knew that three

employees at the Camilla plant had died from COVID-19 during the first week of April.

          130.146.      The Executive Defendants authorized or directed the Columbus Junction

plant to temporarily close after learning that approximately two-dozen employees testified tested

positive for COVID-19. But they refused to slow or pause production at the Waterloo Facility

even after learning that many more employees had tested positive.

          131.147.      The Executive Defendants knew, from the moment they learned that

COVID-19 had been detected at the Waterloo Facility, that failure to take prompt and

appropriate action (see ¶ 14125(a)-(cc)) would almost certainly lead to a COVID-19 outbreak at

the Facility resulting in injury or death.

          132.148.      The Executive Defendants determined that slowing or pausing production

at the Waterloo Facility would cause cost the company to lose millions of dollars per day.

          133.149.      The Executive Defendants forbid Defendant Tom Heart from slowing or

pausing production at the Waterloo Facility and directed Mr. Heart to keep the Waterloo




              FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 23 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 23 of 32
fFacility running at full production for as long as possible.

       134.150.        As the Waterloo outbreak progressed and worsened, the Executive

Defendants were regularly briefed on the horrific conditions within the plant.

       135.151.        The Executive Defendants knew or should have known that their conduct

was probable to cause injury to employees.

       136.152.        The Executive Defendants consciously failed to avoid the danger. They

recognized the danger of a COVID-19 outbreak at the Ffacility and failed to take sufficient

precautions to avoid an outbreak.

       137.153.        The Executive Defendants’ acts and omissions directly and proximately

caused Plaintiff’s injuries and were a substantial factor in causing those injuries.

       138.154.        The Executive Defendants’ prolonged refusal to slow production or

temporarily close down the Waterloo Facility despite knowing that many workers at the plant

had tested positive for COVID-19 and despite knowledge that COVID-19 was rapidly spreading

through the workforce at the Waterloo Facility is evidence of their incorrigible, willful and

wanton disregard for workplace safety and culpable state of mind.

       139.155.        The Executive Defendants knowingly and intentionally prioritized

company profits over the health, safety and well-being of Tyson’s Waterloo employees.

       140.156.        The Executive Defendants’ lobbying efforts for liability protections while

simultaneously failing to sufficiently protect workers from COVID-19 is further evidence of

their incorrigible, willful and wanton disregard for workplace safety and culpable state of mind.

       141.157.        An award of punitive damages is necessary to punish the Executive

Defendants for their willful and wanton disregard for workplace safety and to deter them and

other similarly situated executives and companies from jeopardizing workers’ lives in the future.




             FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 24 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 24 of 32
                              THIRD CAUSE OF ACTION
                      CLAIMS AGAINST SUPERVISORY DEFENDANTS
       (GROSS NEGLIGENCE, FRAUDULENT MISREPRESENTATION AND PUNITIVE DAMAGES)
       142.158.       Plaintiff incorporates by reference all allegations contained in this

Complaint.

       143.159.       At all relevant times, Tyson Foods employed the Supervisory Defendants

in managerial capacities.

       144.160.       At all relevant times, the Supervisory Defendants were within the course

and scope of their employment.

       145.161.       The Supervisory Defendants had a duty to exercise reasonable care to

prevent injuries to employees such Plaintiffas Isidro Fernandez.

       146.162.       The Supervisory Defendants breached their duty through acts and

omissions including but not limited to:

               a.     Failing to develop or implement worksite assessments to identify COVID-

                      19 risks and prevention strategies at the Waterloo plant;

               b.     Failing to develop or implement testing and workplace contact tracing of

                      COVID-19 positive workers at the Waterloo plant;

               c.     Failing to develop and implement a comprehensive screening and

                      monitoring strategy aimed at preventing the introduction of COVID-19

                      into the worksite, including a program of screening workers before entry

                      into the workplace; return to work criteria for workers infected with or

                      exposed to COVID-19; and criteria for exclusion of sick or symptomatic

                      workers;

               d.     Allowing or encouraging sick or symptomatic workers to enter or remain

                      in the workplace;


             FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 25 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 25 of 32
        e.     Failing to promptly isolate and send home sick or symptomatic workers;

        f.     Failing to configure communal work environments so that workers are

               spaced at least six feet apart;

        g.     Failing to modify the alignment of workstations, including along

               processing lines, so that workers do not face one another;

        h.     Failing to install physical barriers, such as strip curtains, plexiglass or

               similar materials, or other impermeable dividers or partitions, to separate

               or shield workers from each other;

        i.     Failing to develop, implement or enforce appropriate cleaning, sanitation,

               and disinfection practices to reduce exposure or shield workers from

               COVID-19 at the Waterloo plant;

        j.     Failing to provide all employees with appropriate personal protective

               equipment, including face coverings or respirators;

        k.     Failing to require employees to wear face coverings;

        l.     Failing to provide sufficient hand washing or hand sanitizing stations

               throughout the Waterloo Facility;

        m.     Failing to slow production in order to operate with a reduced work force;

        n.     Failing to develop, implement or enforce engineering or administrative

               controls to promote social distancing;

        o.     Failing to modify, develop, implement, promote, and educate workers,

               including those with limited or non-existent English language abilities, on

               revised sick leave or incentive policies to ensure that sick or symptomatic

               workers are not in the workplace;




      FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 26 OF 32
Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 26 of 32
        p.     Failing to ensure that workers, including those with limited or non-existent

               English language abilities, were aware of and understood modified sick

               leave or incentive policies;

        q.     Failing to ensure adequate ventilation in work areas to help minimize

               workers’ potential exposures and failing to minimize air from fans

               blowing from one worker directly at another worker;

        r.     Failing to establish, implement, promote, and enforce a system for

               workers, including those who with limited or non-existent English

               language abilities, to alert their supervisors if they are experiencing sings

               or symptoms of COVID-19 or if they have had recent close contact with a

               suspected or confirmed COVID-19 case;

        s.     Failing to inform workers, including those with limited or non-existent

               English language abilities, who have had close contact with a suspected or

               confirmed COVID-19 case;

        t.     Failing to educate and train workers and supervisors, including those with

               limited or non-existent English language abilities, about how they can

               reduce the spread of, and prevent exposure to COVID-19;

        u.     Failing to encourage or require workers, including those with limited or

               non-existent English language abilities, to stay home when sick;

        v.     Failing to inform or warn workers that persons suspected or known to

               have been exposed to COVID-19 at other Tyson plants, including the

               Columbus Junction Facility, were permitted to enter the Waterloo Facility

               without adequately quarantining or testing negative for COVID-19 prior to




      FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 27 OF 32
Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 27 of 32
                       entry;

               w.      Operating the Waterloo Facility in a manner that resulted in more than

                       1,000 infected employees and five deaths;

               x.      Making false and fraudulent misrepresentations on behalf of Tyson Foods

                       as set forth in the First Cause of Action above;

               y.      Failing to provide and maintain a safe work environment free from

                       recognized hazards that are causing or are likely to cause serious physical

                       harm or death;

               z.      Failing to take reasonable precautions to protect workers from foreseeable

                       dangers;

               aa.     Failing to abide by State and Federal rules, regulations, and guidance;

               bb.     Failing to abide by appropriate OSHA standards, directives, and guidance;

                       and

               cc.     Failing to exercise reasonable care under all of the circumstances.

       147.163.        The Supervisory Defendants’ acts and omissions were grossly negligent,

reckless, intentional, and constituted willful and wanton disregard for the safety of workers.

       148.164.        The Supervisory Defendants engaged in gross negligence amounting to

such lack of care as to amount to wanton neglect for the safety of Tyson workers, including Mr.

Fernandez.

       149.165.        The Supervisory Defendants knew of the danger to be apprehended (i.e.,

an uncontrolled COVID-19 outbreak at the Waterloo Facility probable to result in serious illness

or death).

       150.166.        The Supervisory Defendants knew or should have known that their




             FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 28 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 28 of 32
conduct was probable to cause employees to become infected with COVID-19.

       151.167.        The Supervisory Defendants consciously failed to avoid the danger. They

recognized the danger of a COVID-19 outbreak at the facility and failed to take sufficient

precautions to avoid an outbreak.

       152.168.        The Supervisory Defendants’ acts and omissions directly and proximately

caused Plaintiff’s injuries and were a substantial factor in causing those injuries.

       153.169.        The Supervisory Defendants made fraudulent misrepresentations to the

Waterloo workforce.      They made false statements concerning the presence and spread of

COVID-19 at the Waterloo Facility, the importance of protecting and keeping employees safe,

the breadth and efficacy of safety measures implemented at the facility, and the importance of

keeping the facility open. The Supervisory Defendants knew these representations were false;

they knew or should have known it was wrong to make such false representations; and they

intended to deceive and induce Waterloo employees, including Isidro Fernandez, to continue

working despite the danger of COVID-19.

       154.170.        The Supervisory Defendants falsely represented to Mr. Fernandez and

others workers at the Waterloo Facility that:

               a.      COVID-19 had not been detected at the facility;

               b.      COVID-19 was not spreading through the facility;

               c.      Worker absenteeism was unrelated to COVID-19;

               d.      Sick workers were not permitted to enter the facility;

               e.      Workers from other Tyson plants that had shut down due to COVID-19

                       outbreaks were not permitted to enter the Waterloo facility;

               f.      Sick or symptomatic workers would be sent home immediately and would




             FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 29 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 29 of 32
                      not be permitted to return until cleared by health officials;

               g.     Workers would be notified if they had been in close contact with an

                      infected co-worker;

               h.     Tyson’s “top priority” is the health and safety of its “team members;”

               i.     Safety measures implemented at the facility would prevent the spread of

                      COVID-19 and protect workers from infection;

               j.     The Waterloo Facility needed to stay open in order to avoid U.S. meat

                      shortages; and

               k.     The Waterloo Facility was a safe work environment.

       155.171.       The Supervisory Defendants knew these representations were false, and

knew or should have known that it was wrong to make such false representations.

       156.172.       These representations were material in that Mr. Fernandez would not have

continued coming to work had he been informed of the extent of the COVID-19 outbreak at the

Waterloo Facility.

       157.173.       The Supervisory Defendants intended by these false representations to

deceive workers at the Waterloo facility, including Mr. Fernandez, and to induce them to

continue working at the facility despite the uncontrolled COVID-19 outbreak at the plant and the

health risks associated with working at the Waterloo Facility.

       158.174.       Mr. Fernandez and others accepted and relied on the Supervisory

Defendants’ representations as true, and were justified in doing so.

       159.175.       The Supervisory Defendants thereby induced Mr. Fernandez and others to

continue working at the Waterloo Facility.

       160.176.       The    Supervisory     Defendants’   false   representations    directly   and




            FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 30 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 30 of 32
proximately caused Plaintiff’s injuries and were a substantial factor in causing Plaintiff’s

injuries.

          161.177.         The Supervisory Defendants’ fraudulent misrepresentations and prolonged

refusal to temporarily close down the Waterloo Facility despite knowing that many workers at

the plant had tested positive for COVID-19 and despite knowing that COVID-19 was rapidly

spreading through the Waterloo workforce are evidence of the Supervisory Defendants’

incorrigible, willful and wanton disregard for workplace safety and culpable state of mind.

          162.178.         An award of punitive damages is necessary to punish the Supervisory

Defendants for their willful and wanton disregard for workplace safety and to deter them and

other similarly situated supervisors and companies from jeopardizing workers’ lives in the

future.

                                           PRAYER FOR RELIEF
          Plaintiff respectfully requests that the Court enter Judgment against Defendants for:

          I.       Economic damages in an amount consistent with the allegations in the Complaint

and the proof at trial;

          II.      Non-economic damages in an amount consistent with the allegations in this

Complaint and the proof at trial;

          III.     Punitive damages in an amount sufficient to punish the Defendants for their

egregious, life-threatening misconduct and to deter similar misconduct in the future; and

          IV.      Costs, interest and all other relief to which Plaintiff is entitled by law or equity.


          DATED this 22nd day of December 2020.
                                                           /s/ Thomas P. Frerichs_____________
                                                           Thomas P. Frerichs (AT0002705)
                                                           Frerichs Law Office, P.C.
                                                           106 E. 4th Street, P.O. Box 328
                                                           Waterloo, IA 50704-0328


                 FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 31 OF 32
    Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 31 of 32
                                                   319.236.7204 / 319.236.7206 (fax)
                                                   tfrerichs@frerichslaw.com

                                                   John J. Rausch (AT0006398)
                                                   Rausch Law Firm, PLLC
                                                   3909 University Ave., P.O. Box 905
                                                   Waterloo, IA 50704-0905
                                                   319.233.35557 / 319.233.3558 (fax)
                                                   rauschlawfirm@dybb.com

                                                   Mel C. Orchard, III (admitted pro hac vice)
                                                   G. Bryan Ulmer, III (admitted pro hac vice)
                                                   Gabriel Phillips (admitted pro hac vice)
                                                   The Spence Law Firm, LLC
                                                   15 S. Jackson Street
                                                   P.O. Box 548
                                                   Jackson, WY 83001
                                                   307.337.1283 / 307.337.3835 (fax)
                                                   orchard@spencelawyers.com
                                                   ulmer@spencelawyers.com
                                                   phillips@spencelawyers.com

                                                   Attorneys for the Plaintiff




                            DEMAND FOR JURY TRIAL
  Plaintiff respectfully requests a Jury of six.



  DATED this 22nd day of December 2020.

                                                   /s/ Thomas P. Frerichs_____________
                                                   Thomas P. Frerichs (AT0002705)
                                                   Frerichs Law Office, P.C.




       FIRST SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 32 OF 32
Case 6:20-cv-02079-LRR-KEM Document 40-2 Filed 12/22/20 Page 32 of 32
